Citation Nr: 0429044	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  97-06 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
service-connected major depression, in excess of 30 percent 
from November 17, 1994, and in excess of 50 percent from 
September 5, 1996.

2.  Entitlement to a temporary total rating for a period of 
hospitalization from November 25, 1994 to January 4, 1995.

3.  Entitlement to a temporary total rating for a period of 
hospitalization from May 30, 1995 to July 3, 1995.

4.  Entitlement to a temporary total rating for a period of 
hospitalization from January 16, 1996 to July 12, 1996. 


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1957 to 
December 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in July and 
October 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The July 1996 rating 
decision granted service connection for major depression and 
assigned an initial disability rating of 30 percent, 
effective from November 17, 1994.  An October 1996 rating 
decision denied temporary total ratings for periods of 
hospitalization (38 C.F.R. § 4.29) from November 25, 1994 to 
January 4, 1995, from May 30, 1995 to July 3, 1995, and from 
January 16, 1996 to July 12, 1996.  In November 1996, the 
veteran entered notices of disagreement with the initial 
rating (30 percent) assigned by the July 1996 rating 
decision, and with the denial of temporary total ratings for 
periods of hospitalization.  In December 1996, the RO issued 
a statement of the case addressing the issues of initial 
rating for service-connected major depression, and temporary 
total ratings.  In December 1996, the veteran entered a 
substantive appeal, on a VA Form 9.  A subsequent July 1997 
rating decision granted a higher initial rating of 50 percent 
for major depression, for the period beginning September 5, 
1996 (except for a period of temporary total rating from 
October 24, 1996 to December 1, 1996).    

A July 1997 rating decision granted a temporary total rating, 
based on hospitalization for a period over 21 days, for the 
period from October 24, 1996 to December 1, 1996.  The 
veteran did not enter a notice of disagreement to a March 
1999 rating decision that denied a temporary total rating for 
hospitalization from April 9, 1998 to April 22, 1998.  The 
veteran did not enter a notice of disagreement to an October 
2000 rating decision that denied a temporary total rating for 
hospitalization for periods in July, August, and September 
2000.  For these reasons, the claims for a temporary total 
rating for these periods of hospitalization are not in 
appellate status. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claims addressed in this 
decision, obtained all relevant evidence designated by the 
appellant, and provided VA medical examinations in order to 
assist in substantiating the claims for VA compensation 
benefits.

2.  Neither the schedular rating criteria for rating mental 
disorders in effect through November 6, 1996, nor the revised 
rating criteria in effect from November 7, 1996, is more 
favorable to the veteran. 

3.  For the period from November 17, 1994 to October 24, 
1996, the veteran's service-connected major depression was 
not manifested by more than definite social and industrial 
impairment. 

4.  For the period from December 1, 1996, the veteran's 
service-connected major depression has not been manifested by 
more than considerable social and industrial impairment.  

5.  For the period from December 1, 1996, the veteran's 
service-connected major depression manifested in occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, panic 
attacks, impairment of memory, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships; the veteran's major 
depression has not at any time since December 1, 1996 more 
nearly approximated occupational and social impairment with 
deficiencies in most areas due to such symptoms as suicidal 
ideation, obsessional rituals which interfere with routine 
activities, intermittently illogical, obscure, or irrelevant 
speech, near-continuous panic or depression affecting ability 
to function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.  

6.  The veteran was hospitalized at a VA medical center from 
November 25, 1994 to January 4, 1995, May 30, 1995 to July 3, 
1995, and January 16, 1996 to July 12, 1996, primarily for 
non-service-connected psychiatric disabilities; the veteran's 
service-connected major depression did not require VA 
hospitalization for treatment for any of these periods. 


CONCLUSIONS OF LAW

1.  For the period from November 17, 1994 to October 24, 
1996, the schedular criteria for an initial rating in excess 
of 30 percent for the veteran's service-connected major 
depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-
4.14, 4.132, Diagnostic Code 9434 (1996); 38 C.F.R. §§ 3.102, 
3.159 (2003).

2.  For the period from December 1, 1996, the schedular 
criteria for an initial rating in excess of 50 percent for 
the veteran's service-connected major depression have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.132, 
Diagnostic Code 9434 (1996); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 4.1-4.14, 4.130, Diagnostic Code 9434 (2003).

3.  The criteria for a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization and 
treatment at a VA Medical Center from November 25, 1994 to 
January 4, 1995, have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.29 
(2003).  

4.  The criteria for a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization and 
treatment at a VA Medical Center from May 30, 1995 to July 3, 
1995, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.29 (2003).  

5.  The criteria for a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization and 
treatment at a VA Medical Center from January 16, 1996 to 
July 12, 1996, have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.29 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 
38 C.F.R. § 3.159(b) (2003).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5) (2003).  

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish a higher 
initial disability rating for service-connected major 
depression (in excess of 30 percent from November 17, 1994, 
and in excess of 50 percent from September 5, 1996), and 
entitlement to temporary total ratings for periods of 
hospitalization (from November 25, 1994 to January 4, 1995, 
from May 30, 1995 to July 3, 1995, and from January 16, 1996 
to July 12, 1996).  A July 2002 supplemental statement of the 
case provided the veteran the VCAA regulations.  An April 
2003 letter notified the veteran of the VCAA, what must be 
demonstrated to establish a higher initial rating and 
temporary total ratings, advised the veteran what evidence 
had been received by reference to previous statement of the 
case and supplemental statements of the case, and advised 
that VA would request any information or evidence the veteran 
wanted VA to obtain, including any medical evidence from his 
doctors about which he told VA; the RO sent a VA Form 21-4142 
(Authorization and Consent to Release Information to VA) for 
this purpose. 

A September 2003 RO letter notified the veteran what must be 
demonstrated to establish a higher initial rating and 
temporary total ratings, advised the veteran what evidence 
had been received, that VA would request any information or 
evidence the veteran wanted VA to obtain, including any 
medical evidence from his doctors about which he told VA, and 
requested the veteran to provide information regarding 
medical treatment; the RO sent a VA Form 21-4142 
(Authorization and Consent to Release Information to VA) and 
a VA Form 21-4138 for this purpose.  Thus, the veteran has 
been advised which portion of evidence is to be provided by 
him and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  These documents show that the 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio, 
16 Vet. App. at 183. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal; however, the original RO decisions that are the 
subject of this appeal were entered in July 1996 and October 
1996, before the enactment of VCAA.  Obviously, VA could not 
have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the appellant in July 
2002 and September 2003 was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the appellant.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the Board finds that the appellant was fully 
notified of the need to give to VA any evidence pertaining to 
his service connection claim.  In the April 2003 letter, the 
RO asked the veteran to "provide any additional information 
or additional evidence not previously identified."  In the 
September 2003 letter, the RO asked the veteran to inform VA 
of "any other evidence or information that you think will 
support your claim."  In a letter informing him that his 
appeal had been certified to the Board, the RO informed him 
that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  In the case of the veteran's claim, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim.  VA has 
obtained all service medical records and all indicated post-
service medical records, including multiple VA 
hospitalization and treatment records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the veteran was 
afforded multiple VA psychiatric examinations during the 
pendency of these claims.  The multiple hospitalization and 
treatment records otherwise provide the evidence necessary to 
decide the claims on appeal.  Accordingly, the Board finds 
that no further notice to the veteran or assistance in 
acquiring additional evidence is required by the new statute 
and regulations.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

II.  Initial Disability Rating for Major Depression

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The July 1996 rating decision on appeal granted service 
connection for major depression and assigned an initial 
disability rating of 30 percent (effective from November 17, 
1994).  The veteran perfected an appeal of the initial rating 
assignment.  In a July 1997 rating decision, the RO granted a 
temporary total rating, based on hospitalization for a period 
over 21 days, for the period from October 24, 1996 to 
December 1, 1996.  In a July 1997 decision, the RO granted a 
"staged" rating of 50 percent, effective (following the 
period of temporary total rating) from December 1, 1996.  
Given the effective date of November 17, 1994, and the 
temporary total rating from October 24, 1996 to December 1, 
1996, the Board must determine the initial rating for all 
periods during the claim from November 17, 1994, excluding 
the period of temporary total rating (from October 24, 1996 
to December 1, 1996). 

Where as in this case an award of service connection for a 
disability has been granted and the assignment of an initial 
rating for that disability is disputed, separate ratings can 
be assigned for separate periods of time based on the facts 
found.  In other words, the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for rating mental disorders, including 
major depression, as set forth in 38 C.F.R. § 4.125 to 4.132 
(redesignated as 38 C.F.R. §§ 4.125-4.130).  See 61 Fed. Reg. 
52,695-52,702 (1996).  The Board has considered an initial 
rating of the veteran's service-connected major depression 
under both the prior and revised criteria for rating mental 
disorders to determine which is most favorable to the 
veteran, and finds that neither rating criteria is more 
favorable to the veteran for any period of claim; neither the 
prior nor the revised rating criteria result in a higher 
initial disability rating for any period of the claim.  

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9434, in effect through November 6, 1996, a 30 percent 
disability rating contemplated definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  In Hood v. Brown, 4 Vet. App. 301 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  
38 U.S.C.A. § 7104(d)(1) (West 2002).  In a precedent 
opinion, dated November 9, 1993, the General Counsel of the 
VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOGCPREC 9-93 (O.G.C. Prec. 9-93); 59 
Fed.Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 2002).

A 50 percent disability rating under the rating criteria in 
effect through November 6, 1996 contemplated considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and situations where 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating encompassed severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people, and psychoneurotic symptoms that were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating under the rating criteria in effect prior to November 
7, 1996 was warranted: where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; or with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
for demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132 (1996).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the criteria for 
the 100 percent schedular rating under the regulations in 
effect prior to November 7, 1996 provide three independent 
bases for assignment of a 100 percent schedular rating for a 
psychiatric disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97-99 (1994).

Under the revised criteria effective from November 7, 1996, a 
major depressive disorder is to be rated in accordance with 
the General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130 (2003).  Under that formula, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130.  

The Global Assessment of Functioning Scale (GAF) is a scale 
score reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  The GAF is based on 
all of the veteran's psychiatric impairments.  A GAF score of 
11 to 20 indicates some danger of hurting self or others 
(e.g., suicide attempts without clear expectation of death, 
frequently violent, manic excitement), or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces), or 
gross impairment in communication (e.g., largely incoherent 
or mute).  A GAF of 21 to 30 indicates behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF of 31 to 40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers).  A 61 to 70 
GAF indicates some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's major depressive 
symptoms in determining the appropriate schedular rating 
assignment, and has not required the presence of a specified 
quantity of symptoms in the rating schedule to warrant the 
assigned rating for major depression.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

After a review of the evidence, the Board finds that, for the 
period from November 17, 1994 to October 24, 1996, the 
veteran's service-connected major depression manifested not 
more than definite social and industrial impairment, as 
contemplated by a 30 percent disability rating under 
Diagnostic Code 9434 (in effect through November 6, 1996).  
38 C.F.R. § 4.132 (1996).  The evidence of record shows that 
for the period from November 17, 1994 to October 24, 1996, 
the veteran experienced mild depression.  For example, a VA 
examination in May 1996 revealed only mild depression, 
indicated to reflect definite social and industrial 
impairment.  Reports of hospitalization for non-service-
connected disorders reflect the presence of depression. 

In this case the Board has considered which of the 
psychiatric symptomatology may be attributable to the 
veteran's service-connected major depression.  The Board is 
precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so, although the Board may not ignore 
such distinctions where they appear in the medical record.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  In this case, the evidence shows that the veteran 
has a long history of multiple hospitalizations primarily for 
alcohol abuse or alcohol detoxification.  The weight of the 
competent medical evidence also demonstrates that the veteran 
has dementia due to his non-service-connected alcoholism, and 
has been diagnosed with a personality disorder.  Service 
connection for dementia has been denied.  These non-service-
connected disorders may not be considered in determining the 
appropriate initial rating to be assigned for service-
connected major depression.  See 38 C.F.R. § 4.14 (rule 
against pyramiding: the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected rating is to be avoided).  In this regard, 
the Board notes that GAF scores ranging from 50 to 60 were 
assigned for periods of hospitalization in 1994 and 1995, 
which reflect from moderate to serious psychiatric 
symptomatology or moderate to serious psychiatric impairment; 
however, the primary diagnosis and reason for treatment 
during these hospitalizations was for non-service-connected 
psychiatric disorders. 

The Board further finds that, for the period from December 1, 
1996, the schedular criteria for an initial rating in excess 
of 50 percent for the veteran's service-connected major 
depression have not been met under either the previous or 
revised criteria for rating mental disorders.  The evidence 
reflects that during treatment during the pendency of this 
claim the veteran was noted to have some depression and 
anxiety, but these symptoms were well controlled with 
medication.  Some entries reflect that the veteran denied 
depression, or that the depression dissipated within a couple 
of days of admission to the hospital for alcohol-related 
disorders.  A March 2004 VA mental disorders examination 
report reflects that at the time of the examination the 
veteran did not appear to be depressed, although he was on 
anti-depressant medications. 

A June 1995 determination by the U.S. Social Security 
Administration (SSA) reflects that the veteran was disabled 
from October 1994.  The SSA disability determination reflects 
that the veteran's primary diagnosis is organic mental 
disorders, with depressive disorder being a secondary 
diagnosis.  Such a disability determination is based on all 
of the veteran's psychiatric impairment, including his non-
service-connected organic mental disorders (dementia due to 
alcoholism or alcohol abuse), and not only on his service-
connected major depression.  The SSA disability 
determination, while pertinent to the adjudication of a claim 
for VA benefits, is not controlling for VA purposes.  See 
Collier v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (SSA disability criteria 
not controlling for VA disability compensation purposes).  
The competent medical evidence in this veteran's case - 
including various psychiatric examinations with reports of 
specific symptomatology, specific clinical findings, specific 
psychiatric diagnoses, GAFs, and psychiatric opinions as to 
the levels of the veteran's impairment due to major 
depression - is more probative on the question of the recent 
or current level of disability due to service-connected major 
depression than is a general finding of "disability" based 
on all of the veteran's disabilities and using different 
rating criteria, especially where the record otherwise 
delineates the psychiatric symptomatology attributable to the 
veteran's service-connected major depression and non-service-
connected diagnosed psychiatric disorders. 

Based on this evidence, under the schedular criteria for 
rating mental disorders in effect through November 6, 1996, 
for the period from December 1, 1996, the Board finds that 
the veteran's service-connected major depression manifested 
in not more than considerable social and industrial 
impairment, as contemplated by a 50 percent disability rating 
under Diagnostic Code 9434.  38 C.F.R. § 4.132 (1996).  With 
regard to the schedular criteria for rating mental disorders 
in effect since November 7, 1996, for the period from 
December 1, 1996, Board likewise finds that the veteran's 
service-connected major depression manifested in occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, panic 
attacks, impairment of memory, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships, as contemplated by a 
50 percent disability rating under the revised rating 
criteria of Diagnostic Code 9434.  38 C.F.R. § 4.130 (2003). 

The Board further finds that an initial disability rating in 
excess of 50 percent for service-connected major depression 
is not warranted for any period of the claim from December 1, 
1996.  During the second period of time in question, at no 
time has the veteran's service-connected major depression 
manifested in disability that more nearly approximates severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people, as contemplated by a 
70 percent disability rating under Diagnostic Code 9434.  
38 C.F.R. § 4.132 (1996).  With regard to the schedular 
criteria for rating mental disorders in effect since November 
7, 1996, the veteran's service-connected major depression has 
not at any time since December 1, 1996 manifested psychiatric 
symptomatology that more nearly approximates occupational and 
social impairment with deficiencies in most areas due to such 
symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical, 
obscure, or irrelevant speech, near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
and inability to establish and maintain effective 
relationships, as contemplated by a 70 percent disability 
rating.  38 C.F.R. § 4.130 (2003).  As indicated above, the 
medical evidence reflects that the veteran's depression is 
mild while on anti-depressant medications. 

With regard to the assignment of a GAF score, the Board notes 
that a March 2004 VA examination report reflects the 
examiner's assignment of a 45 to 50 GAF for major depression.  
While a GAF of 45 to 50 may reflect "serious" symptoms or 
any "serious" social and occupational impairment, in this 
case, the March 2004 VA examination report reflects clinical 
findings that, while the veteran was on anti-depressant 
medication, he did not even appear to be depressed, that the 
veteran's depression had not increased, and that there 
appeared to have been "much improvement under the influence 
of antidepressant medication."  The Board finds that the 
specific clinical findings and examiner's opinion as to 
degree of disability outweigh the general characterization of 
disability as reflected by the assignment of a GAF score for 
major depression.  For these reasons, the Board finds that a 
preponderance of the evidence is against an initial 
disability rating for service-connected major depression in 
excess of 30 percent from November 17, 1994, and in excess of 
50 percent from September 5, 1996.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 
4.1-4.14, 4.132, Diagnostic Code 9434 (1996); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.130, Diagnostic Code 
9434 (2003).

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected major depression has independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating 
psychiatric disability for any period during the pendency of 
the claim.  The evidence reflects that the veteran's overall 
severe social and occupational impairment attributable to all 
psychiatric impairment includes impairment due to non-
service-connected chronic alcohol abuse or alcoholism, with 
secondary dementia; however, all occupational and social 
impairment greater than mild depression has been well 
controlled with medication and has not been attributed by the 
competent medical evidence to the veteran's service-connected 
major depressive disorder.  The regular schedular standards 
for rating major depression contemplate rating based on a 
wide range of specific symptomatology, as well as 
consideration of the level of social and occupational (or 
industrial) impairment produced by the symptomatology.  Under 
these circumstances, in the absence of factors suggestive of 
an unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

III.  Temporary Total Ratings

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29.  Notwithstanding that a 
hospital admission was for disability not connected with 
service, if during such hospitalization hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment.  If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise in 
order.  38 C.F.R. § 4.29.

The veteran was hospitalized at a VA Medical Center for 
periods from November 25, 1994 to January 4, 1995, May 30, 
1995 to July 3, 1995, and January 16, 1996 to July 12, 1996, 
primarily for non-service-connected psychiatric disabilities 
associated with alcoholism or alcohol abuse, including 
dementia secondary thereto.  The veteran's service-connected 
major depression did not require VA hospitalization for these 
periods.  These records of hospitalization reflect only a 
mention of the history or presence of mild depression that 
was controlled with anti-depressant medication.  For example, 
the summary of VA hospitalization from November 25, 1994 to 
January 4, 1995 reflects Axis I diagnoses of dementia 
secondary to alcoholism, and continuous alcohol dependence, 
omitting an Axis I diagnosis of major depression.  The 
treatment was explicitly for detoxification; depression was 
noted but not treated.  The VA treatment records and hospital 
summary from May 30, 1995 to July 3, 1995 reflect a diagnosis 
and treatment for a primary Axis I diagnosis of alcohol 
dependence, and reflect that the veteran was admitted for 
detoxification.  The VA treatment records and hospital 
summary from January 16, 1996 to July 12, 1996 reflect Axis I 
diagnoses of alcohol dependence, alcohol withdrawal, and to 
rule out major depression, and indicate that the veteran's 
depressive symptoms dissipated within one or two days of 
admission.  

Based on this evidence, the Board finds that the weight of 
the competent evidence demonstrates that the veteran's 
service-connected major depression did not "require hospital 
treatment" at a VA facility for these periods.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a temporary total rating 
under the provisions of 38 C.F.R. § 4.29, based on 
hospitalization and treatment at a VA Medical Center from 
November 25, 1994 to January 4, 1995, May 30, 1995 to July 3, 
1995, and January 16, 1996 to July 12, 1996.  38 U.S.C.A. §§ 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.29. 

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal; however, as the preponderance of the 
evidence is against the veteran's claims, the record does not 
demonstrate an 


approximate balance of positive and negative evidence as to 
warrant the resolution of any of these issues on that basis.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102. 


ORDER

An initial disability rating for service-connected major 
depression, in excess of 30 percent from November 17, 1994, 
and in excess of 50 percent from September 5, 1996, are 
denied. 

A temporary total rating for a period of hospitalization from 
November 25, 1994 to January 4, 1995 is denied. 

A temporary total rating for a period of hospitalization from 
May 30, 1995 to July 3, 1995 is denied. 

A temporary total rating for a period of hospitalization from 
January 16, 1996 to July 12, 1996 is denied. 


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



